Citation Nr: 0839769	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  07-00 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for degenerative disc 
disease (DDD) of the lower thoracic and lumbar spine.


REPRESENTATION

Appellant represented by:	Juliana Chereji, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had regular active U.S. Army service from August 
1999 to August 2001; had essentially continuous USAR Control 
Group annual training from August 9, 2001 to November 13, 
2002; was in a unit of the ANG from November 14, 2002 to 
August 8, 2004; and was mobilized with the ANG unit on August 
9, 2004 until September 23, 2004; he was subsequently 
retained on active duty for the sole purpose of receiving 
medical care including at military facilities, during which 
time he was unfit for duty, documentation for which is also 
of record.  A recently filed DD 214 shows separation from 
that period of duty on January 2, 2005.  His primary 
occupational specialty was as a heavy vehicle operator, 
having also undertaken specialized training in transporting 
hazardous cargo.  

This appeal to the Board of Veterans' Appeals (the Board) is 
from action taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran provided testimony before the undersigned 
Veterans Law Judge on Travel Board at the VARO in September 
2008; a transcript is of record.  Tr. 




FINDING OF FACT

The competent and probative evidence of record is in 
equipoise as to whether the veteran's current lower thoracic 
and lumbar spine DDD is the result of in-service aggravation 
of a pre-existing back disability during Line of Duty (LOD), 
raising a reasonable doubt which must be resolved in his 
favor.




CONCLUSION OF LAW

The veteran's current DDD of the lower thoracic and lumbar 
spine is the result of in-service aggravation.  38 U.S.C.A. 
§§ 101, 1101, 1110, 1111, 1112, 1113, 1131, 1137, 1153, 5103, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.6, 3.102, 
3.303, 3.304, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).  Given the nature of the 
action taken herein, suffice it to state that VCAA procedures 
have been responsibly and amply fulfilled in the issue herein 
concerned.  

II.  Pertinent Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  The veteran had additional service with the National 
Guard.  Active military, naval, or air service includes any 
period of ACDUTRA during which the individual concerned was 
disabled or died from a disease or injury incurred in or 
aggravated in the line of duty.  38 U.S.C.A. § 101(21) and 
(24) (West 2002); 38 C.F.R. § 3.6(a) and (d) (2007).  ACDUTRA 
includes full- time duty performed for training purposes by 
members of the National Guard of any state.  38 U.S.C.A. § 
101(22) (West 2002); 38 C.F.R. § 3.6(c)(3) (2007).  
Presumptive periods do not apply to ACDUTRA.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service 
connection may be granted for a disability resulting from a 
disease or injury incurred or aggravated while performing 
ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective from May 4, 2005.  The 
amended regulation requires that VA, rather than the 
claimant, bear the burden of proving that the disability at 
issue pre-existed entry into service, and that the disability 
was not aggravated by service, before the presumption of 
soundness on entrance into active service may be rebutted.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

In general, congenital or developmental defects as such are 
not diseases or injuries within the meaning of the applicable 
legislation and are not subject to service connection.  38 
C.F.R. §§ 3.303(c), 4.9.   See Winn v. Brown, 8 Vet. App. 
510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 
1997), and cases cited therein.  See also VAOPGCPREC 82- 90.  
However, the VA General Counsel has further noted that if, 
during service, superimposed disease or injury occurs, 
service connection may be warranted for the resultant 
disability.  See also Jensen v. Brown, 4 Vet. App. 304, 306-
307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Schmorl's node is a nodule seen in X-rays of the spine due to 
prolapse of a nucleus pulposus into an adjoining vertebra.  
Dorland's Illustrated Medical Dictionary 1143 (27th ed. 
1988).  Schmorl's node is a spinal defect characterized by 
protrusion of the nucleus pulposus into the spongiosa of a 
vertebra.  Molloy v. Brown, 9 Vet. App. 513, 514 (1996).  

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
its findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Moreover, the Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

A valid nexus opinion is based on the history as provided by 
the veteran and a review of the veteran's claims file.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (Board is not bound to 
accept physician's opinion when it is based exclusively upon 
recitations of claimant).  In Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005), the Court, citing its decisions in 
Swann and Reonal, reaffirmed that in evaluating medical 
opinion evidence, the Board may reject a medical opinion that 
is based upon facts provided by the veteran which have been 
found to be inaccurate, or because other facts present in the 
record contradict the facts provided by the veteran which 
formed the basis for the opinion.  The Board may not, 
however, simply disregard a medical opinion solely on the 
rationale that the medical opinion was based upon a history 
given by the veteran.  Here, the history reported by the 
veteran and his family members on various occasions including 
on examinations is not contradicted by the record.  Kowalski, 
supra; Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(reliance on veteran's statement renders a medical report 
incredible only if the Board rejects the statement of the 
veteran).

Where the record contains both positive and negative evidence 
including addressing whether the veteran's claimed condition 
is related to military service, it is the responsibility of 
the Board to weigh the evidence, including the medical 
evidence, and determine where to give credit and where to 
withhold the same and, in so doing, the Board may accept one 
medical opinion and reject others.  Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, supra.  The Board 
is mindful that it must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical 
opinion over another.  Evans v. West, supra; see also Rucker, 
supra, citing Colvin, supra.  Thus, the weight to be accorded 
the various items of evidence in this case must be determined 
by the quality of the evidence, and not necessarily by its 
quantity or source.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Similarly, it is well established that while someone who is a 
layperson is not considered capable of opining on matters 
requiring medical knowledge, they are permitted to provide 
observations.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu, supra.  Lay 
statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

The Board has reviewed all the evidence in the appellant's 
claims file.  Although there is an obligation to provide 
adequate reasons or bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

III.  Factual Background and Analysis

Multiple packets of service treatment records are in the file 
reflecting the veteran's service since 1999.

Certain basic facts appear to be uncontroverted, namely that 
the veteran has a history of multiple motor vehicular 
accidents, one of which occurred on or about May 23, 1999, 
shortly prior to entering service in August 1999, and from 
which he had back symptoms including pain and for which he 
received apparently conservative care.  

To establish the relative nature of his back problems in 
1999, two private magnetic resonance imaging (MRI) reports 
are in the file, dated in July 1999, which show central disc 
bulges at L-1/L-2, L-3/L-4 and L-5/S-1 with muscle spasm and 
Schmorl's nodes at multiple levels; and muscle spasms in the 
cervical spine without osseous involvement.

At the time he re-entered service on August 9, 2004, his 
entry reports note that he had mentioned his back problems.  
There is some question even on the documents of record with 
regard to that time frame, as to whether he or the recruiter 
noted that he should not so mention these.  Acknowledgement 
of the pre-service back problems would render this less 
relevant.

Nonetheless, it is clear that soon after entry, he began to 
have increased back pain.  The available clinical records 
show that he felt that it had been aggravated by his carrying 
heavy things.  He was given increased pain medication on 
August 24, 2004, but continued to have pain and was placed on 
a temporary limited profile.  

Several Physical Evaluation Board reports (PEB)'s and 
Department of the Army (DA) Form 3947's are in the file.  One 
PEB, which convened on April 12, 2003, showed that he had a 
history of back pain from multiple MVA's; this was found not 
to have been permanently aggravated by service but the 
deterioration was felt to be due to the natural progression 
of the problem.

DA Forms are of record in essence showing that from September 
23, 2004 forward, he was identified as having "aggravated 
(his) pre-existing back condition, causing pain during 
mobilization".  A specific affirmative LOD determination is 
of record dated September 23, 2004.

Another DA Form 3947, dated in November 2004, was to the 
effect that his chronic low back pain with Schmorl's nodes 
had existed prior to service (EPTS) and had been permanently 
aggravated by service.  The Medical Evaluation Board (MEB) 
findings were endorsed within and up the chain of command and 
signed by the veteran on November 29, 2004.

A VA records examination was undertaken in January 2005, 
report from which is of record.  At that time, the examiner 
reported all of the findings, and opined that:

(e)ven though patient's original back 
trauma occurred in motor vehicle accident 
prior to service, it more likely than not 
was aggravated during both his tours of 
duty, as evidenced by chronic low back 
pain problems while in service, 
especially during (his) last tour of 
duty, 2004.

The VARO questioned the above cited opinion on the basis that 
he had failed to disclose the back problems at entry and thus 
the findings should be an administrative one rather than 
medical and asked that the expert again review the records 
and findings.

The medical expert who gave the January 2005 opinion cited 
above, provided a specific addendum, dated in June 2005, to 
the effect that his opinion remained the same as stated 
previously.

The Board appreciates the candid testimony and explanations 
provided by the veteran at the hearing in September 2008, as 
well as the copies of pertinent documents that he and his 
lawyer have submitted and which are now in the file.

The evidence in this case is certainly not unequivocal.  

That the veteran may have had a basically developmental 
anomaly, e.g., a Schmorl's node prior to service, and 
certainly experienced one or more MVA's in which he hurt his 
back, can be stipulated.  This is not controverted by either 
the evidence or his allegations.  Nonetheless, that does not 
diminish the ultimate conclusions of the cited expert 
opinion.  

The private MRI findings in 1999 after one MVA and 
essentially at entrance into service are fairly clear-cut.  
Fortunately, these can be utilized to demonstrate objective 
findings to establish a starting point from which an 
identifiable clinical deterioration emanated thereafter, 
following repeated incidents in service including lifting 
heavy objects, and the resultant development of escalating 
pain which was unresponsive to medications and other 
therapies.

It is also noteworthy that he had multiple periods of 
ACDUTRA, for pertinent time frames of which there are two 
PEB/MEB's report of record, both of which found increased 
back disability.  The one in 2003 found that there had been 
no permanent aggravation; and the other in 2004 found that 
there had been.  A formal LOD determination was rendered at 
that time, is supported by the evidence of record, and was 
endorsed up both his medical and administrative chain of 
command.

In any event, the aggregate evidence including the definitive 
medical expert opinion now of record raises a reasonable 
doubt which must be resolved in the veteran's favor.  Service 
connection is warranted for his current back disorder, DDD of 
the lower thoracic and lumbar spine, which admittedly in part 
pre-existed service, but was aggravated therein. 




ORDER

Service connection for degenerative disc disease (DDD) of the 
lower thoracic and lumbar spine is granted.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


